289 F.2d 934
61-1 USTC  P 9452
DAWSON-SPATZ PACKING CO,, Petitioner, v, COMMISSIONER OFINTERNAL REVENUE, Respondent.
Nos. 14361, 14362.
United States Court of Appeals Sixth Circuit.
May 15, 1961.

C. E. Schindler and D. Paul Alagia, Jr., Louisville, Ky., Bernard Brown, Louisville, Ky., on brief, for petitioner.
Arthur I. Gould, Department of Justice, Washington, D.C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Louise Foster, Attorneys, Department of Justice, Washington, D.C., on brief, for respondent.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record and briefs and upon the arguments of counsel in open court, and upon due consideration thereof and upon review of the Findings of Fact and Opinion of the tax Court,


2
It is ordered that the Decision of the Tax Court be, and it is, hereby affirmed on the Findings of Fact and Opinion of Judge Forrester.